DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-2, 5, 8-10, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 each recite “a threaded cylindrical bush, wherein the cylindrical bush has a circular outer end”.  The disclosure is silent regarding the shape of the recovery bush (98) beyond what is shown in profile.  The original disclosure does not provide support for “a cylindrical bush…[that] has a circular outer end” as claimed.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 5, 8-10, 13-15, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 each recite “wherein the first and second engagement portions are aligned with each other in a direction parallel to the direction of engagement, and the first and second disengagement portions are aligned with each other in a direction parallel to the direction of engagement”.  The toothed engagement portions (118) appear to be parallel to one another, but they are both angled relative to the direction of engagement.  It is unclear what the claim requires.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al (US 2005/0173206) in view of Rees (DE 2406607) and further in view of Masuda et al (US 2015/0330466).
As per claim 1, Reuter et al discloses a floating caliper (14) for a disc brake, comprising: 
a first half-caliper (20); 
a second half-caliper (14); and
locking means (12); 
wherein the first half-caliper includes a first pad (18) provided with a first friction material ([0018]) and a disc (16);
wherein the second half-caliper is joined to the first half-caliper (14), and wherein the second half-caliper includes a second pad (22) provided with a second friction material ([0018]), a pressure chamber (58) suitable to be placed in communication with a hydraulic circuit, an action piston (32) sliding in said pressure chamber in a direction of action, and suitable to push the second pad against the disc, and a wear recovery device (38) connected to the action piston, wherein the action piston is translatable in the direction of action, wherein the recovery device includes a threaded cylindrical bush (70, Fig. 4), wherein the cylindrical bush has a circular outer end (70), and wherein the cylindrical bush is rotatable, around an axis aligned with the direction of action, to adjust the second half-caliper ([0020]);
wherein the locking means is suitable to interact with the circular outer end of the threaded cylindrical bush to lock the action piston in a predefined parking position ([0021]), the locking means comprising an electric parking motor (84), a locking element (302) and an operative connection between the electric parking motor and the locking element ([0022]), 
wherein the locking element has an elongated shape along a direction of engagement (302), wherein the locking element has a first side (310) and a second side (308), wherein the first side of the locking element is elongated in, the direction of engagement (The first side 310 extends longitudinally), wherein the second side of the locking element includes first (Fig. 8) and second engagement portions (Fig. 8) and first (Fig. 8) and second disengagement portions (Fig. 8), wherein the first engagement portion is located between the first and second disengagement portions in the direction of engagement (Fig. 8), wherein the second disengagement portion is located between the first and second engagement portions in the direction of engagement (Fig. 8), wherein the direction of engagement is orthogonal to the direction of action (308, Fig. 8), 
wherein the locking element is operatively connected to the electric parking motor by the operative connection ([0032]), and movable by the electric parking motor, in the direction of engagement, from an inactive position, in which the first and second engagement portions of the locking element are not in contact with the recovery device, such that the locking element does not interfere with the action piston (Fig. 1; [0022]), to an active position, in which the first and second engagement portions of the locking element are in contact with the circular outer end of the cylindrical bush of the recovery device, such that the first and second engagement portions of the locking element structurally interfere with the action piston, locking the action piston in the parking position (Fig. 3; [0022]); and
wherein the locking means is reversible by actuation, by commanding the electric parking motor, to cause the locking element to be disengaged from the action piston such that, in the absence of a service-braking action, the action piston and the reaction piston release the disc (Fig. 6-8; [0033]); and
wherein the locking element is movable by the electric parking motor in a direction opposite to the direction of engagement, from the active position to the inactive position ([0033]); and
wherein the electric parking motor in the inactive position does not interfere with the action piston (Fig. 1; [0007]).  Reuter et al does not disclose a reaction piston or a pull-type motor.
Rees discloses a disc brake retaining element comprising a reaction piston (4) suitable to support the first pad against a disc; wherein the floating caliper further comprises an elastic element (14) adapted to operate permanently on the reaction piston, the elastic element being pre-stressed in a rest position to make the reaction piston elastically yielding when the braking action acting on it exceeds a predetermined parking action threshold which corresponds to the parking position in which the locking means locks the action piston (4, 14; Page 5, ¶1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer brake pad of Reuter et al by mounting it on a spring-biased piston as taught by Rees in order to prevent rattling caused by vibration. Reuter et al and Rees do not disclose a pull-type motor.
Masuda et al discloses an electric parking brake system wherein the operative connection of the locking means is configured such that the locking element is pulled by the electric parking motor in the direction opposite to the direction of engagement, from the active position to the inactive position ([0136]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-type solenoid actuator of Reuter et al by forming it as a pull-type actuator as taught by Masuda et al in order to favor a brake-application state for safety as such a modification represents one of two solenoid controlling options (See MPEP 2143 (I)(E)).


    PNG
    media_image1.png
    700
    649
    media_image1.png
    Greyscale

Response to Arguments
8.	Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, the applicant argues that: 
“The first wedge plate 70 of Reuter does not rotate” (Page 11).
The claims only require relative rotation and the disclosure does not provide support for a specific one of the recovery bush (98) and shank (96) rotating relative to the caliper (2).  Regarding Reuter et al, the wedge plate 70 rotates relative to the adjuster screw as described in ([0020]), which recites “During the return, in the event of brake pad wear, adjuster screw 40 is rotated relative to sleeve 42 to maintain beveled surface 52 against the mating piston surface, thereby adjusting the retracted position of sleeve 42”.
Although not specifically addressed in the arguments, the wedge plate (70) of Reuter et al is circular.  The presence of protrusions (83) does not negate this.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             
/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657